This action was settled by a stipulation, entered into in open court, which provided among other things, for the appointment of an accountant by each party to examine the books and records of the third-party defendant-appellant, and if those accountants failed to agree, for the appointment by the court of an accountant whose decision should be binding. The accountants designated by the parties failing to agree, the court thereafter appointed an accountant to examine the books pursuant to the stipulation. That accountant reported that in view of the lack of information submitted, the facts could be brought out only by investigation by a referee. Respondent then moved to refer the matter to an Official Referee, and for other relief. The apneal *895is from the order granting that motion to the extent of referring the matter to an Official Referee “to hear and report as to any secondary evidence offered concerning the missing records ” of the third-party defendant-appellant, and making other incidental directions. Appeal dismissed, without costs. An order of reference to hear and report is not appealable. (Carretta v. Evans, 254 App. Div. 773; Haubrich v. Haubrich, 267 App. Div. 872; Bazel v. Bazel, 282 App. Div. 952; Ambassador Realty Co. v. Nicolay, 1 A D 2d 972.) Nolan, P. J., Wenzel, Beldoek, Murphy and Hallinan, JJ., concur.